AO 441 Summons in a Civil Action

 

 

 

   

 

 

 

 

Civil Action No. 19cv00580-WQH~BGS

P[al`ntiff

V.
Capital Managernent Services, LP

 

Dégfendanr

SUMMONS lN A CIVIL ACTION

To: (Defe.*zdantfs name and address)
Capital Management Services, LP
c/o Registered Agent
Corporation Service Company
251 Little Falls Drive
Wilniington, DE 19808

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States agency, or an office or employee of the United States described
in Fed_ R, Civ. P. iZ(a)(Z) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiffs attorneyJ vvhose name and address are:

Nicholas M Wajda

1140() West Olyrnpic Boulevard, Suite ZUOM
Los Angeles, CA 90064

lf you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint You also must file your answer or motion with the court

Date: 3/29/19 John Morrill

CLERK OF COURT

S/ M. EXler
Signamre QfClerk. or Depti!y Clerk

 

 

Case 3:19-cV-00580-WQH-BGS Document5 Filed 04/10/19 Page|D.lB PageZon

AO 440 (Rev. 01."09) Su.mmons in a Civil Acl:ion (Page 2]

le A°n°” N°' 3:19-cv-oosso-WQH-BGS

PROOF OF SERVICE
H’his section should not be filed with the court unless required by Fed. R. Civ. P. 45.) \ "

This simmons for mm q§»dnidwl and ore aaron cArrTAL MANAGEMENT sEercEs, LP
was received by me on (dare) 4/5/19

l’_`l Ipersonally served the summons on the individual at mined

 

on'(dare) ` , or

 

 

|:I I left the summons at the individuals residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
on (dare) , and mailed a copy to the individual's last known address; or

 

§ I served the summons on (name nf:ndivrdnnl) LYNANNE GARES MANAGNG AGENT) , who is
designated by law to accept service of process on behalf of (name ofurgnnizarinn) CAPITAL MANAGEMENT SERVICES, Lp

 

c)o concur-ion sisan coanANY, m cummins ning wn.nnNGroN, ne issue on (d‘"e) 4/5/19 AT 4200 PM

El Ireturned the sunimons unexecuted because

 

ij thel' (specif}l):

 

My fees are $ for travel and $ for services, for a total of$

l declare under penalty of perjury that this information is true.
Date: 4/5/19 Q'/"/
w Server 's signature

KEV]N S. DUNN PROCESS SERVER

Printed name and title

 

 

Server's address

Additional information regarding attempted service, etc:

SERVED SUMMONS; COMPLA]NT FOR DAMAGES
SWORN TO ME ON 4/5/19

§

 

